Per Curiam.
A judgment of the superior court affirming an order of the State Board of Workmen’s Compensation dismissing a plea in abatement filed before the board is not a final judgment and is not subject to appeal to this court by a bill of exceptions. Code Ann. § 6-701 and annotations, catchword “Abatement.” This is true even though the judgment affirmed a ruling dismissing the plea on the ground that the board did not have jurisdiction. Neither the dismissal by the board nor the affirmance of the dismissal by the court was a final disposition of the cause nor would it have been if the l’uling had been rendered as claimed by the plaintiff in error.
The exceptions to the judgment of the superior court being predicated on a matter which is not appealable to this court, the bill of exceptions is

Dismissed.


Bell, P. J., Frankum and Hall, JJ., concur.

Pauline E. Cousins, for plaintiff in error.
L. D. Burns, Jr., contra.